Bergan, P. J.
Claimant, who is diabetic, sustained an injury to his right foot in August, 1954 while employed as a medical service representative by respondent Baxter Laboratories, Inc., which is engaged in the drug business. The second toe of this foot became infected; he was given hospital and further medical treatment, but the toe remained somewhat discolored and he had continuing pain in various degrees in the right foot.
He then went to work on a similar job with appellant U. S. Vitamin Corp. On November 4, 1955 while visiting customers in and near Newburgh it has been found he did excessive walking. Because of the pain he had been experiencing with his right foot he testified “ I was favoring it ” in walking. While he was doing this “ the excessive walking ”, he noticed his left foot “ started to swell up.” The next day he noticed that a blister had formed on the left foot ‘ ‘ and had broken during the night.”
There is medical proof that in some diabetics “ it doesn’t take very much at all, as far as trauma is concerned, to create a blister.” This blister on claimant’s left foot subsequently became ulcerated; there is adequate medical proof that the blister was the cause of further disability. An award has been made equally against both employers; the Vitamin Corp. which employed claimant at the time the blister was incurred appeals. We are of opinion the board was right in its decision.
To see this case in fair perspective, the concept of industrial accident must be carefully separated off from the concept of occupational disease. The latter is regarded as occurring when the special nature of the work exposes the general run of people more or less alike to the incidence of a particular disease. The contraction of the disease may be general in time of occurrence and not depend on a particular happening or event. Thus, the contraction of silicosis as an occupational disease is commonly regarded as a slow and insidious process.
An accident, in the sense of Workmen’s Compensation Law application, is a particular and unexpected event causing a *282specific physical consequence. It is nonetheless an accident if the person who suffers the physical consequences resulting from it has a physical weakness or disability which either makes the accident more likely to occur, or, if it occurs, makes the physical consequences worse.
A deaf man working in a foundry who is hit by a moving machine which a normal man would hear coming and avoid nevertheless suffers an accident even if his physical weakness is entirely responsible for its occurrence; and a man who has an inadequately healed fracture of the arm also suffers an accident if, in lifting a light weight which would injure no normal arm, his fractured arm breaks again.
A man suffering from diabetes who cuts his hand accidentally and suffers serious disabling effects, brings the total consequence to him within the ambit of the industrial accident, even though to a man Avithout the peculiar disability of diabetes, the cut would heal without difficulty.
The raising of a blister by excessive walking, or even by normal walking, if the activity and the blister are causally related, is an accident in the true sense and within the statute. It is an unexpected, and specific, injury due to the work activity. This was the holding of the court 40 years ago in Matter of Scoville v. Tolhurst Mach. Works (193 App. Div. 606, affd. 231 N. Y. 510). There a blister on the hand was caused by pressure on the prongs or handles of pinchers or nippers, and became infected.
A blister which is raised by walking in the work is just as much the product of the industrial activity as would be a blister resulting from taking hold of a rope or ladder in the course of work. It is as much a definite and isolated physical event as a cut, a bruise or a laceration induced by the events and environment of the employment.
The award should be affirmed, with costs to respondent employer and carrier.